                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DONALD H. BROWN II,
                                                    CASE NO. 2:19-CV-2826
        Petitioner,                                 JUDGE GEORGE C. SMITH
                                                    Magistrate Judge Chelsey M. Vascura
        v.

OHIO ADULT PAROLE AUTHORITY,1

        Respondent.

                              REPORT AND RECOMMENDATION

        Petitioner, a state prisoner who is proceeding without counsel, petition for a writ of

habeas corpus under 28 U.S.C. § 2254. Petitioner seeks release from confinement imposed

pursuant to a state-court judgment in a criminal action. This case has been referred to the

Undersigned pursuant to 28 U.S.C. 636(b) and Columbus’ General Order 14-1 regarding

assignments and references to United States Magistrate Judges.

        This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief . . . .” If it does so

appear, the petition must be dismissed. Id. With this standard in mind, and for the reasons that

follow, the Undersigned RECOMMENDS that this action be DISMISSED.




1
 Petitioner identifies the State of Ohio as the Respondent; however, because he apparently has
been released on post-release control and is under the supervision of the Ohio Adult Parole
Authority (“OAPA”), the OAPA would be the proper party Respondent. See Advisory
Committee Notes, Rule 2(b) of the Rules Governing § 2254 Cases in the United States District
Courts.
                         I. FACTS AND PROCEDURAL HISTORY

       Petitioner indicates that he was convicted after a jury trial in the Franklin County Court

of Common Pleas on the charge of manslaughter, with a firearm specification. The Ohio Tenth

District Court of Appeals summarized the facts and procedural history of the case as follows:

       {¶ 2} On October 11, 2002, appellant was indicted on one count of murder, in
       violation of R.C. 2903.02. The indictment arose out of an incident on August 22,
       2002, in which appellant fatally shot Joshua Green, age 18, at the Berwick Plaza
       Apartments located at 3094 Livingston Avenue.

       {¶ 3} The matter came for trial before a jury beginning on July 22, 2003. At trial,
       the state presented evidence tending to show the following facts. Veronica Green,
       the sister of the shooting victim, testified that her family lived in a gang
       neighborhood and her brother, Joshua, who was five foot four inches tall and
       weighed 117 pounds, had encountered difficulties with other individuals in the
       neighborhood “messing with him.” (Tr. 92.) Approximately one month prior to the
       shooting, Joshua purchased a gun for protection from an individual nicknamed
       “New Orleans.” (Tr. 109.)

       {¶ 4} On August 22, 2002, Veronica Green spent most of the day with her brother
       and she last saw him around 5:00 p.m. that afternoon. Later that evening, at
       approximately 8:00 p.m., Green received a phone call from her stepfather informing
       her that Joshua had been killed.

       {¶ 5} Macaette Robinson was a resident of the Berwick Plaza Apartments during
       the events in question. Appellant frequently visited the apartments, and Robinson
       was acquainted with him. Robinson also knew Joshua Green, and Robinson was
       aware that Green possessed a gun. Green kept the weapon in a sock on the seat of
       his car. According to Robinson, Green “felt like his life was being threatened in
       Easthaven.” (Tr. 175.)

       {¶ 6} Robinson testified that Green visited the Berwick Plaza Apartments on
       August 22, 2002, and gave appellant a ride to a local drive-thru. After they returned
       to the apartments, Green discovered that his weapon was missing and he asked
       Robinson if he knew anything about the gun. Later that day, appellant showed
       Robinson the gun. Robinson subsequently informed Green that appellant had his
       weapon, but he advised Green, who was considerably smaller in stature and weight
       than appellant, to go home. Green eventually left, but he returned about 15 or 20
       minutes later. After driving through the neighborhood, Green left again and went
       to the residence of a friend, Anson Ford.

       {¶ 7} Green told Ford he was upset because someone had stolen his gun at the
       Berwick Plaza Apartments. At one point during Green's visit, Ford left the room

                                                2
briefly to go to the restroom and, when he returned, Green was gone. Ford then
discovered that a gun he kept in a drawer was missing, so he drove to the Berwick
Plaza Apartments.

{¶ 8} After leaving Ford's residence, Green returned to the Berwick Plaza
Apartments and began arguing with appellant about the missing weapon. Appellant
denied having the weapon, but Green observed the weapon on appellant and
reached for the gun. Robinson asked appellant to “just give him the gun back.” (Tr.
181.) Appellant looked at Robinson and stated, “[h]e's got to get out of the car and
get it hisself.” (Tr. 181.)

{¶ 9} Robinson testified that appellant and Green began struggling over the weapon
and “[a] round went off.” (Tr. 181.) Green dropped the gun and appellant fell
backwards. Appellant then got up and “rushed towards the car as Josh was reaching
down for the weapon.” (Tr. 181.) Appellant overpowered Green by lifting him and
punching him. After the last punch, “Josh slumped down in the vehicle and went to
raise up back out of the vehicle, and that's when a couple shots went off.” (Tr. 181–
182.) Appellant was in control of the weapon at the time the shots were fired. After
the shooting, appellant went into the apartment building and knocked on Robinson's
door, but Robinson refused to let appellant inside his apartment. Robinson phoned
911 to seek help for Green.

{¶ 10} Ford also testified regarding the shooting incident. When Ford arrived at the
apartments, he observed Green “struggling, getting hit. He wasn't in control. He
was—he had his hand, like, out the car window * * *. His arm was being held down,
and he was being punched.” (Tr. 137.) Appellant was holding Green's arm with one
hand, and punching Green in the head with the other hand. Green had a gun in his
right hand. According to Ford, Green was attempting to get away from appellant
but was overpowered because “[h]e's a real little guy.” (Tr. 143.)

{¶ 11} Appellant, who was pulling at Green, then fell with the gun in his hand, “got
up, said, ‘Fuck you, motherfucker’ [and] [s]hot two times.” (Tr. 138.) Appellant
was approximately one foot away from Green, near the car window, when he fired
the shots. Appellant “fired the first shot at the passenger window, took a few steps
towards the back, and shot at the side back window” on the driver's side. (Tr. 140.)
According to Ford, there was an interval of approximately five to seven seconds
between the shots.

{¶ 12} Appellant then walked into the apartment building. Ford ran over to the car,
put his right hand on Green's shoulder and “knew he was dead.” (Tr. 141.) Ford
phoned the police and waited by his friend's car. The engine was still running, and
Ford noted that the transmission was in “park.” Just after the shooting, Ford heard
the engine “rev up” from Green's foot pushing down on the accelerator. (Tr. 143.)

{¶ 13} Ford stated that, during the altercation, appellant “could have stopped at any
time. He was in control of the situation .” (Tr. 144.) After the incident, Ford

                                         3
described the assailant to police officers as an individual approximately six foot
two inches in height, weighing between 230 and 250 pounds. Ford was
subsequently contacted by police detectives and shown a photo array, and he picked
out a photograph from the array. Ford testified that the weapon he saw appellant
take from Green's hand was the .38 caliber revolver that he (Ford) owned.

{¶ 14} Columbus Police Officer Napoleon Bell was one of the first officers
dispatched to 3094 East Livingston Avenue following the shooting. When he
arrived at the scene, Officer Bell observed a shooting victim slumped over in a
vehicle. The car engine was running when the officer arrived, and he turned the
engine off “because it was grinding,” and he “thought it might go into gear.” (Tr.
36.) The officer did not notice any indication of breathing by the victim who was
subsequently pronounced dead at the scene.

{¶ 15} Columbus Police detectives collected various items from the victim's
vehicle, including a cell phone, and a white sock containing six bullets. The sock
and bullets were recovered from the middle console area. The officers did not find
any weapons in the victim's car.

{¶ 16} At trial, the prosecution presented the videotaped testimony of Dr. Keith N.
Norton, Deputy Coroner with the Franklin County Coroner's Office, who had
performed an autopsy of the shooting victim. Dr. Norton described three separate
gunshot wounds to the victim. He first noted a gunshot wound on the left side of
the victim's head, behind the left ear. The presence of soot on the inside surface of
the skull indicated that the weapon was either in contact with the skin or very close
to the skin. Dr. Norton opined that the cause of death was the head wound, which
extended to the base of the victim's skull and damaged part of the spinal cord.

{¶ 17} Dr. Norton noted two other gunshot wounds to the victim's left upper
shoulder. One of the shoulder wounds passed through the victim's neck. Dr. Norton
opined that both of the shoulder wounds, which were non-lethal, were also fired
within close range of the victim. All three wounds entered the victim's left side. A
toxicology report indicated that the victim had .08 grams percent of alcohol in his
blood, and he also tested positive for the presence of marijuana.

{¶ 18} Appellant testified on his own behalf and gave the following account of the
events on August 22, 2002. On that date, appellant resided at the Greenbriar
Apartments, located at 3082 Columbus Avenue. At approximately 3:30 p.m.,
Macaette Robinson and appellant's cousin, Donnie Stevens, came to appellant's
apartment, woke him up and asked him to get in their car for a ride.

{¶ 19} Eventually, they drove to the Bexley Plaza Apartments. According to
appellant, he began helping an individual he identified as George, who was getting
ready to move out of the apartment complex. Joshua Green, who was also at the
apartment complex, approached appellant and asked him about a pistol; appellant
told Green he did not have the weapon. Appellant and George later left for

                                         4
approximately 45 minutes. When they returned, Green approached him again, and
“says everybody says that I have his gun. I told him I don't have his gun.” (Tr. 295.)
Appellant then went to his car and left the parking lot in a hurry, stating that he
would be back. Appellant denied that Green drove him to a drive-thru that day;
rather, appellant stated that he walked to the drive-thru to get a “Black & Mild”
cigar. (Tr. 294.)

{¶ 20} Appellant was drinking beer with Stevens, Robinson and two other
individuals when Green returned about 20 minutes later. Green said to appellant,
“[c]ome here, let me talk to you.” (Tr. 296.) Appellant went over toward Green's
car, and Green again asked appellant about a gun. Appellant told Green he did not
have the gun, and Green became angry, and “his voice is slurred.” (Tr. 297.) Green
said to appellant, “I know you have my pistol, and I want you to give me my damn
pistol.” (Tr. 297.) According to appellant, “[w]hen I tell him I don't have his pistol
and try to walk away from the car, walk away from him again, that's when I seen
him reach beside him on the side of the seat and produce a pistol and shoot.” (Tr.
297.) Appellant stated that Green shot twice, the first time while appellant was
pushing Green's hand away from him, and the second time while appellant had both
hands on the weapon.

{¶ 21} As the two men struggled over the weapon, appellant managed to position
his thumb and finger between the hammer and firing pin of the revolver. Appellant
related that, on a prior occasion, he had been shot in the stomach, so “I actually was
not myself after he shot at me. I was scared for my life.” (Tr. 298–299 .) Green
started to bite appellant on the arm and, in response, appellant punched Green on
top of his head with his right fist. Appellant stated he was both scared and angry.
Eventually, appellant pulled his arm free from Green and pulled the gun out of his
hand. Appellant fell backwards to the ground, and then “rose up off the ground”
and “shot him twice in the side.” (Tr. 301.) According to appellant, at the time he
was shooting, Green was reaching down by the console of the car “where he first
produced the first gun from, so I'm still in fear of my life.” (Tr. 301.) Appellant
fired another shot and took off running. Appellant stated that he fled the shooting
scene and did not turn himself into police because he was on probation and was
scared for his life. Appellant believed that, if he had turned and walked away after
wrestling the gun away, Green would have shot him in the back.

{¶ 22} On cross-examination, appellant stated he did not know where the individual
named George was moving because “[w]e never made it to that destination. We
had rode for 45 minutes, and he turned around, dropped me back off, ‘cause
something had happened .” (Tr. 309.) According to appellant, Green broke the glass
in the back window of the car by shooting at him. Appellant, who stated he weighed
245 pounds, acknowledged that, after shooting Green twice, he said “Fuck you,
motherfucker,” prior to firing the final shot. (Tr. 320.) Appellant denied knowing
that the gun was pointed at Green's head when he fired the last shot. When asked
what he did with the weapon, which was never recovered, appellant stated that he
threw it in a trash can as he was running from the scene. Appellant denied stopping

                                          5
        at Robinson's apartment after the shooting incident. Rather, he stated that he went
        back to his apartment and fell asleep.

        {¶ 23} The jury returned a verdict finding appellant guilty of voluntary
        manslaughter. The trial court sentenced appellant by judgment entry filed on July
        29, 2003.

        {¶ 24} On appeal, appellant sets forth the following three assignments of error for
        review:

        ASSIGNMENT OF ERROR NO. 1:

        The trial court erred in entering a judgment of conviction because the jury's verdict
        was not supported by sufficient evidence and was against the manifest weight of
        the evidence.

        ASSIGNMENT OF ERROR NO. 2:

        The trial court erred in imposing the maximum sentence upon appellant without
        complying with the statutory requirements of R.C. Chapter 2929.

        ASSIGNMENT OF ERROR NO. 3

        The trial court erred in journalizing a defective sentencing entry, requiring remand
        for a new sentencing hearing.

State v. Brown, 10th Dist. No. 03AP-858, 2004 WL 2803425, at *1-4 (Ohio Ct. App. Sept. 23,

2004). On September 23, 2004, the state appellate court affirmed Petitioner’s second assignment

of error and remanded the case for re-sentencing. Id. Petitioner apparently did not file an appeal

to the Ohio Supreme Court. The website of the Franklin County Clerk indicates that, on March

21, 2005, the trial court re-sentenced Petitioner to nine years, plus three years for use of the firearm.

Petitioner apparently did not file an appeal.

        On July 1, 2019, Petitioner filed this pro se habeas corpus Petition. He indicates that he

has been released from prison (see Petition, ECF No. 1, PAGEID # 15), but asserts that he is being

held against his will by the State of Ohio and that the provision of his sentence, including a term

of post-release control, is in violation of the Double Jeopardy Clause (claim one) and that the trial



                                                   6
court did not advise him that the provision of post-release control would be a part of his sentence

(claim two).2

       However, Petitioner never raised these claims in the Ohio Courts. Thus, this action

remains unexhausted.

                                        II. EXHAUSTION

       A state prisoner must exhaust his available remedies in the state courts before a federal

habeas court may grant relief. Silverburg v. Evitts, 993 F.2d 124, 126 (6th Cir. 1993). If a

habeas petitioner has the right under state law to raise a claim by any available procedure, the

claim is not exhausted. 28 U.S.C. § 2254(b), (c). Moreover, a constitutional claim for relief

must be presented to the state’s highest court in order to satisfy the exhaustion requirement.

O'Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); Manning v. Alexander, 912 F.2d 878, 881 (6th

Cir. 1990). A habeas petitioner bears the burden of demonstrating exhaustion of the available

state court remedies with respect to the claims presented for federal habeas review. Prather v.

Rees, 822 F.2d 1418, 1420 n.3 (6th Cir. 1987). Petitioner has failed to meet this burden here.

       Petitioner asserts that he is being “kidnapped” and held against his will and further states

that he served all of his sentence in prison, but is still serving time under the provision of post-

release control in violation of the Double Jeopardy Clause. He alleges that he was not previously

notified that post-release control would be a part of his sentence. To the extent Petitioner alleges

that his sentence has fully expired, a habeas corpus action in the Ohio courts can be used to

challenge actions taken by the OAPA when such actions result in a person being confined after



2
 Petitioner indicates that post-release control was not “spoken of or enter[ed]” by the trial judge
and at the time of trial the judge did not advise him that he would be placed on post-release
control, and that it also was not a part of his plea agreement when he pleaded guilty. (Petition,
ECF No. 1, PAGEID # 8.) The Court is unable to determine the nature of Petitioner’s reference
to a guilty plea and assumes such reference to be in error.
                                                  7
jurisdiction over him has expired. Brewer v. Dahlberg, 942 F.2d 328, 337-40 (6th Cir. 1991)

(citing In re Anderson, 380 N.E.2d 368, 369 (Ohio Ct. App. 1978)). Petitioner does not allege

that he has filed a habeas action in the state court.

        Under Ohio law, a writ of mandamus is also available if a petitioner can demonstrate (1)

that a clear legal right to relief exists; (2) that the respondent has a clear legal duty to perform the

requested act; and (3) that no plain and adequate remedy exists in the ordinary course of the law.

State ex rel. Berger v. McMonagle, 451 N.E.2d 225, 227 (Ohio), cert. denied, 464 U.S. 1017

(1983). Ohio courts have heard petitions for mandamus that challenge the actions of the OAPA.

See Brewer v. Dahlberg, 942 F.2d at 335–36 (collecting cases regarding mandamus petitions and

the OAPA); see also State ex rel. Mapson v. Ohio Adult Parole Auth., 535 N.E.2d 296, 297

(Ohio 1989) (per curiam) (petitioner did not have sufficient evidence to prove retaliatory motive

for parole denial); Rodgers v. Capots, No. 93-3397, 1993 WL 483476, at *1 (6th Cir. Nov. 23,

1993) (denial of habeas corpus petition appropriate when petitioner did not exhaust available

state court remedies, including a writ of mandamus). Thus, a mandamus petition can be used in

some instances to pursue relief from improper incarceration by the OAPA. Petitioner does not,

however, allege that he has filed an action for mandamus.

        Moreover, to the extent Petitioner complains that his sentence did not include provisions

for post-release control, although he may now no longer pursue a direct appeal, review may still

be available through collateral attack in the Ohio courts. The OAPA cannot impose post-release

control sanctions unless a trial court has imposed post-release control in its sentence. See State v.

Billiter, 980 N.E.2d 960, 964 (Ohio 2010). Although Ohio Revised Code § 2967.28 provides

that post-release control is mandatory for certain offenses, a sentencing entry by an Ohio court

must contain the following information:



                                                   8
            (1) whether postrelease control is discretionary or mandatory, (2) the duration
            of the postrelease-control period, and (3) a statement to the effect that the Adult
            Parole Authority (“APA”) will administer the postrelease control pursuant to
            R.C. 2967.28 and that any violation by the offender of the conditions of
            postrelease control will subject the offender to the consequences set forth in that
            statute.”

State v. Hardy, No. 17 CA 11, 2017 WL 6550471, at *3 (Ohio Ct. App. Dec. 12, 2017) (quoting

State v. Grimes, 85 N.E.3d 700, 702 (Ohio 2017)). “A sentence that does not include the

statutorily mandated term of postrelease control is void, is not precluded from appellate review

by principles of res judicata, and may be reviewed at any time, on direct appeal or by collateral

attack.” State v. Fischer, 942 N.E.2d 332, ¶ 1 of the syllabus (Ohio 2010). Here, Petitioner has

failed to allege that he attempted to collaterally attack his sentence in the state court on this basis.

                             III. RECOMMENDED DISPOSITION

        For the reasons set forth above, it is RECOMMENDED that this action be DISMISSED

without prejudice as unexhausted.

                                PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

                                                   9
and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                                      /s/ Chelsey M. Vascura_________________
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                10
